Judgment reversed on the law and the facts, on the ground that the finding that the transfer was made with the intention of avoiding the debts of the husband is against the weight of the evidence, and that the respondent is not entitled to the relief which tins judgment gives her because the property was at that time held by husband and wife as tenants by the entirety, and that she was equally guilty of fraud if any fraud was committed by the transfer of the property. Judgment directed that plaintiff and defendant Muller hold the property as tenants in common, Mrs. Muller upon the trial having disclaimed sole ownership. New findings to be made in accordance with this decision. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur. Settle order on notice.